DETAILED ACTION
This is an Office action based on application number 15/705,468 filed 15 September 2017, which claims priority to JP 2016-191603 filed 29 September 2016. Claims 1-4, 6-7, and 9-13 are pending. Claims 6-7 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 10 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §103 rejections of record are withdrawn from consideration due to Applicant’s amendments in the response filed 10 December 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCutcheon et al. (US Patent Application Publication No. US 2009/0311502 A1) (McCutcheon) in view of Cross et al. (US Patent No. US 6,284,817 B1) (Cross) and Stow (US Patent No. 3,475,213) (Stow).

Regarding instant claim 1, McCutcheon discloses an electrically conductive adhesive comprising a reaction product of an acrylic pressure sensitive adhesive precursor comprising an acrylic acid ester, the alkyl groups having an average of about 4 to 14 carbon atoms, and a polar comonomer (Claim 1). McCutcheon discloses examples of acrylic acid esters inclusive of linear and branched alkyl groups (i.e., isooctyl acrylate, 2-ethylhexyl acrylate, butyl acrylate, n-hexyl acrylate, and stearyl acrylate (page 1, paragraph [0011]). McCutcheon further discloses that the amount of acrylic acid ester is 99 to 50 parts by weight of the entire precursor (page 1, paragraph [0012]). McCutcheon further discloses that the polar comonomer comprises from about 1 to 50 parts by weight of the precursor (page 1, paragraph [0015]). It is noted that the amounts of acrylic acid ester and polar comonomer include the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	McCutcheon further discloses that the electrically conductive adhesive comprises electrically conductive fillers that are low density materials such as polyethylene, polystyrene, phenol resin, epoxy resin, acryl resin, glass particles, and ceramic prepared with a surface coating of a metal (page 2, paragraph [0024])
	McCutcheon further discloses a film comprising the adhesive (Claim 8), which necessarily reads on the claimed tape; furthermore, the film form is considered to necessarily comprise a main body having a first side and a second side, and a surface layer on each of the first and second side of the main body layers made of the same adhesive composition that forms an outermost surface of the adhesive layer.

	However, Cross discloses a conductive composition comprising (a) a conductive filler comprising a first and second conductive filler component, and (b) a resinous material (Claim 1). Cross further discloses the particle size of the first conductive filler component ranges from about 10 to about 15 microns, and the particle size of the second conductive filler component is in the range 1 to about 10 microns (col. 9, lines 25-30). It is noted that the disclosed size of the first conductive filler component overlaps with the size range of the claimed large-diameter conductive particles; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Cross teaches that such a particle size distribution allows for the smaller particles fill the interstitial voids of the larger particles, which would result in improved filler packing density and enhanced conductivity (col. 5, lines 15-21).
	Further, Stow discloses an electrically conductive pressure-sensitive adhesive tape comprising a mixture of a pressure-sensitive adhesive material and electrically conductive particles (Claim 1). Stow further discloses that when the particles are covered by a layer of adhesive material of greater than 2.5 mils, consistently low resistances are not obtained (col. 3, lines 28-31). Said layer of adhesive material is construed to meet the requisite surface layer of the claims and said layer has a thickness of less than 2.5 mils (63.5 µm) such that the tape has consistently low resistance. While the claimed thickness lies within the range disclosed by Stow, “in the prima facie case of obviousness exists.” See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the particle size distribution of the electrically conductive fillers of McCutcheon such that they have two different particle sizes as prescribed by Cross. The motivation for doing so would have been that such a distribution allows for improved filler packing density and enhanced conductivity. Further, it would have been obvious to control the surface layer of adhesive material covering the conductive layers such that it has a thickness of less than 2.5 mils as prescribed by Stow. The motivation for doing so would have been to ensure that the structure has consistently low resistivity.
	It is noted that the prior art does not explicitly disclose the same method of measuring the thickness of the surface layer as claimed. However, absent evidence of criticality regarding how the surface thickness is measured and given that the thickness falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirement of the instant claim.

Regarding instant claim 2, McCutcheon further discloses that the adhesive film has a thickness of about 2 to about 200 micrometers.

Regarding instant claim 3, McCutcheon further discloses that the amount of electrically conductive particles is less than 50 vol. % (page 2, paragraph [0026]); prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Cross further discloses the particle size of the first conductive filler component ranges from about 10 to about 15 microns, and the particle size of the second conductive filler component is in the range 1 to about 10 microns (col. 9, lines 25-30). Particles having such a defined range are construed to include, within the scope of the disclosure, an embodiment wherein the average size of all the particles lies within the claimed range.

Regarding instant claim 9, McCutcheon further discloses that the electrically conductive particles have a density below 5 grams per cubic centimeter (page 2, paragraph [0025]), which is construed to by the same as the true density recited by the claims, absent arguments and evidence to the contrary.

Regarding instant claim 10, McCutcheon further discloses that the filler particles comprise a metal coating of nickel, iron, molybdenum, copper, silver, platinum, and gold (page 2, paragraph [0024]).

Regarding instant claim 11, McCutcheon further discloses that the filler particles include a low density material including glass particles and a metal coating of silver (page 2, paragraph [0024]).

Regarding instant claim 12, McCutcheon further discloses that the electrically conductive particles have a density below 5 grams per cubic centimeter (page 2, paragraph [0025]), which is construed to by the same as the true density recited by the claims, absent arguments and evidence to the contrary. While the claimed range lies within the range disclosed by the prior art, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 13, McCutcheon further discloses that the acrylic pressure sensitive adhesive precursor comprises multifunctional acrylate monomers selected from hexanediol diacrylate, ethyleneglycol diacrylate, pentaerythritol triacrylate, and bis-methacrylates of polyethylene glycols (page 1, paragraph [0013]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/23/21